DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The phrase “a plurality of 20pixels to electrically connect the first substrate with the second substrate” indefinite because pixels are used to form images not connect electrodes on opposing substrates.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008186656 A (OKANO MITSUTAKA).


    PNG
    media_image1.png
    128
    223
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    369
    265
    media_image2.png
    Greyscale


Per claim 1, Okano teaches a liquid crystal display device comprising: a first substrate [180]; a second substrate [110] having a first surface opposed 5to the first substrate [bottom], a [top surface], and a side surface elongated in a first direction [vertical side surface shown in figure 12 which surrounds the entire second substrate]; and a liquid crystal layer between the first substrate and the second substrate [140], 10wherein the side surface includes a first inclined surface [top incline shown in figure 12(b)] and a second inclined surface [bottom inclined surface shown in figure 12(b)] on which end portions on the first surface side further protrude in a second direction intersecting the first direction [horizontal direction] than end 15portions on the second surface side, the first inclined surface is inclined at a first angle to a thickness direction of the second substrate, and the second inclined surface is inclined at a 20second angle smaller than the first angle to the thickness direction [see figure 12(b)].  
Per claim 2, Okano teaches the liquid crystal display device of claim 1, further comprising: a light source applying light onto the side 25surface [150].  
Per claim 3, Okano teaches the liquid crystal display device of claim 2, wherein the first substrate includes an elongated region that is more elongated in the second direction than the 30side surface, and the light source is arranged on the elongated region [see figure 11, the region to the left of A].  
Per claim 6, Okano teaches the liquid crystal display device of claim 1, wherein the second inclined surface is located between the 10first inclined surface and an end portion of the side surface in the first direction [see figure 12(b)].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008186656 A (OKANO MITSUTAKA).
Per claims 4-5, Okano teaches the liquid crystal display device of claim 2, but lacks a lens located between the light source and the- 24 - side surface to control a width in the second direction of the light emitted from the light source and 5a resin layer filling a gap between the lens and the side surface.  However, it was common knowledge to incorporate a lens located between the light source and the- 24 - side surface to control a width in the second direction of the light emitted from the light source and 5a resin layer filling a gap between the lens and the side surface order to improve the light coupling between the LED and lightguide substrate.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 19, Okano teaches the liquid crystal display device of claim 2, but lacks a transparent cover member opposed to the second - 27 - surface, wherein the light source applies light to a side surface of the cover member.  However, common knowledge teaches a transparent cover member opposed to the second - 27 - surface, wherein the light source applies light to a side surface of the cover member in order to protect the display.  Therefore, prior to the effective .
Claims 12-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008186656 A (OKANO MITSUTAKA) in view of 2007-33742 (Sanyo).


    PNG
    media_image3.png
    203
    415
    media_image3.png
    Greyscale

Per claim 12, Okano teaches the liquid crystal display device of claim 1, further comprising: a connection structure [160] located closer to the side surface than a display region including a plurality of 20pixels [see region 117], wherein the connection structure and the second inclined surface are arranged in the second direction [the horizonal direction, see figures 11(a)-11(b)].  Okano lacks a plurality of 20pixels to electrically connect the first substrate with the second substrate.  See the 112 rejection above.  Examiner assumes the common electrode is couple to a lead on the bottom substrate using a via in the seal region and such a configuration is taught by Sanyo’s figure 4 above.  Simplified manufacturing would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Sanyo with Okano. 
Per claim 2513, Okano in view of Sanyo teaches the liquid crystal display device of claim 12, wherein the first substrate comprises pixel electrodes provided in the plurality of pixels [see area 117 figure 11 and corresponding spec.], respectively, the second substrate comprises a common electrode 30opposed to the pixel electrodes [85a], and the connection structure comprises a pad provided on the first substrate [inherent], and a conductive member arranged between the first substrate and the second substrate to electrically connect the pad with the 35common electrode [inherent to the combination, see 17a in figure 4].  
Per claim 14, Okano in view of Sanyo teaches the liquid crystal display device of claim 13, further comprising: a first sealing member arranged between the first substrate and the second substrate and surrounding the 5display region, wherein the conductive member is arranged outside the first sealing member [inherent to the combination see Sanyo’s figure 4 and seal 21].  
Per claim 18, Okano in view of Sanyo teaches the liquid crystal display device of claim 12, wherein the connection structure is located more closely 30to an end portion in the first direction of the second substrate than the display region in the first direction [see Okano’s figure 11.  

Allowable Subject Matter
Claims 7-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 7, Okano teaches the liquid crystal display device of claim 1.  The prior art does not teaches in combination with the limitation of claim 1, the side surface further includes a third inclined 15surface that is located between the second inclined surface and the first substrate 
Regarding claim 15, if not for the 112 rejection claim 15 would be objected to, Okano in view of Sanyo teaches the liquid crystal display device of 10claim 14.   The prior art does not teach, in combination with the limitations of claim 14, a linear second sealing member arranged between the first sealing member and the side surface, wherein the second sealing member does not exist between 15the connection structure and the side surface.  
Per claim 520, Okano teaches the liquid crystal display device of claim 1. The prior art does not teach, in combination with the limitations of claim 1, a length in the first direction of the second inclined surface is 5% or less of a full length of the side surface.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871